Citation Nr: 9900069	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pneumonia.  

2.  Entitlement to service connection for residuals of a 
right wrist injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he sustained injury to his wrist 
during active military service in the Spring of 1956 when he 
was driving an army tank that ran into a ditch, and the hatch 
broke lose and closed on his wrist.  He reports that he 
received treatment from his family physician, but the records 
are no longer available as the physician is now deceased.  He 
also reports that he was treated for pneumonia in service in 
1955.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claims for service 
connection for pneumonia and for residuals of a right wrist 
injury are not well grounded.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
pneumonia or residuals thereof.

2.  The record does not contain competent evidence of a nexus 
between any current right wrist disability and injury or 
disease during the veterans active service.  

CONCLUSIONS OF LAW

1.  The veterans claim for service connection for pneumonia 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

2.  The veterans claim for service connection for residuals 
of a right wrist injury is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,  5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

The veteran contends that he has pneumonia and residuals of a 
right wrist injury related to his active service.  However, 
he is advised that where the determinative issues involve 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veterans 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claims for service 
connection.  

The veterans claim for service connection for pneumonia must 
fail on the initial criterion for establishing a well-
grounded claim.  No competent evidence has been provided to 
show that the veteran currently has pneumonia, or any lung 
disability.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As for the claim for service connection for residuals of a 
right wrist injury, the veteran satisfies the initial 
criterion for establishing a well-grounded claim, as there is 
evidence of current disability.  The report of the January 
1996 VA examination shows that the veteran had limited motion 
in the right wrist with X-ray evidence of an old navicular 
fracture and marked degenerative changes.  The examiner 
stated that that the presence of a old radial fracture could 
not be ruled out.  

With respect to the second criterion, the Board notes that 
the veterans service medical records are unavailable, as 
they were apparently destroyed in the records center fire in 
July 1973.  The veteran is advised that he may utilize 
alternative sources to support his contentions, such as 
statements from lay persons having personal knowledge about 
the events to which the veteran makes reference.  The veteran 
has reported that he received treatment privately but that 
the records are no longer available and the physician is now 
deceased.  Nonetheless, for the purpose of establishing a 
well-grounded claim, the veterans lay statements describing 
an injury to his right wrist are sufficient for the second 
element of a well-grounded claim.  The veteran is competent 
to say that he injured his wrist, although he is not 
competent to diagnose the type of injury that he sustained.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

The claim must fail, however, as there is no competent 
evidence of record of a nexus between the veterans existing 
disability and injury or disease noted during his active 
service.  His lay statements are probative to the extent that 
they suggest continuity of symptomatology from the veterans 
military service.  38 C.F.R. § 3.303(b).  However, in this 
case, lay evidence of continuity of symptoms is not 
sufficient, but a medical nexus is needed.  See Savage v. 
Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  It is not sufficient to show that the veteran 
reported problems with his wrist.  In this case, competent 
medical evidence is needed to identify the extent of injury 
in service, in other words, to identify a proper diagnosis 
and etiology.  Medical opinion is also necessary to show that 
the current clinical findings are related to the veterans 
inservice injury.  

In summary, the veteran has not presented well-grounded 
claims with respect to service connection for pneumonia and 
for residuals of a right wrist injury.  Accordingly, VA has 
no duty to assist under the provisions of 38 C.F.R. § 5107.  
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Boards discussion 
above informs the veteran of the requirements for the 
completion of his application for these claims.  


ORDER

The claims for entitlement to service connection for a 
pneumonia and for residuals of a right wrist injury are not 
well grounded.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
